Citation Nr: 0323163	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-06 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety disorder, with some symptoms of post-traumatic stress 
(anxiety disorder herein), currently rated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for a shell fragment 
wound of the left knee, with related traumatic arthritis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in April 
2000 and January 2001, the former of which denied claims for 
increased ratings for service-connected anxiety and left knee 
disorders, and the later of which denied a TDIU claim.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided no 
notice.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The 
veteran has neither been given specific notice of VCAA, nor 
time in which to reply.  

Additional development is indicated.  In July 2001, November 
2001, January 2002, and November 2002, additional lay and 
medical evidence was received at the RO, without the 
veteran's waiver of adjudication by the office of original 
jurisdiction (the VA RO).  This evidence was received after 
the last RO adjudication in May 2001, when the veteran's 
claims were denied by a Review Officer Decision (DRO), and a 
statement of the case (SOC) issued.  This development may not 
be completed at the Board under VCAA, as interpreted by 
decisional precedent.  

May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) (DAV case) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.

A remand is required for consideration of evidence received 
at the RO since the time of the last statement of the case 
(SOC) in May 2001.  Previously, the Board's Rules of 
Practice, 38 C.F.R. Parts 19 & 20, did not require the Board 
to obtain a waiver allowing the Board to consider additional 
evidence in lieu of initial review by the agency of original 
jurisdiction (AOJ).  However, in DAV, the Federal Circuit 
held that 38 C.F.R. § 19(a)(2) was inconsistent with 38 
U.S.C. § 7104(a) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case for initial consideration by the 
AOJ.  That decision reinforces previous rulings that stand 
for the proposition that a veteran is entitled to AOJ level 
review of his case before appellate level review by the 
Board.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  
In view of the Federal Circuit's decision in the DAV case, 
the Board will remand this case to ensure full and complete 
compliance with VCAA.  

Accordingly, the claims on appeal are remanded for 
consideration at the RO, to include all the evidence received 
since the May 2001 decision and SOC, specifically to include 
a June 2001 private medical statement of Arlie Esau, M.D.  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
solely due to VCAA, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, as well as for the reasons listed below, the 
instant Remand is required.  

Other RO development is indicated as well.  An April 2001 VA 
PTSD examination report indicates that the veteran is 
considered disabled for Social Security Administration (SSA) 
purposes.  The United States Court of Appeals for Veterans 
Claims (Court) has long held that VA's duty to assist 
includes obtaining copies of any SSA determination of 
disability, as well as the medical records upon which such 
decisions were based.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).  The Board is, accordingly, of the opinion that 
the RO should endeavor to obtain copies of any SSA disability 
determination, and the medical records used by the SSA in the 
evaluation of any disability compensation claim by the 
veteran.  

In a January 2002 hand-written statement, the veteran 
identified Drs. Nash and Esau as private medical care 
providers, whose treatment records need to be obtained for 
use in the appeal.  In a November 2002 statement, the veteran 
identified pertinent VA treatment at the Spokane, Washington 
VA medical center (VAMC).  Copies of all of these private and 
VA records are not on file.  VA records must be obtained for 
use in the adjudication of the claims on appeal.  See, Ivey 
v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Finally, VA examinations are indicated, as symptoms of 
service-connected disabilities have neither been 
distinguished, nor found to be indistinguishable, from 
symptoms of service-connected disability on prior VA 
examinations.  The failings of the prior VA examinations are 
particularly unfortunate in the instant case, given that the 
veteran claims severe disability and total impairment-enough 
to require the use of canes and a walker for basic 
ambulation, with no ability to work.  It is not clear whether 
or not any such assistive devices have been deemed necessary 
and issued by VA medical practitioners.  Similarly, VA 
examiners have not ascertained whether the veteran's service-
connected disabilities--alone, or whether his non-service-
connected ones, render him unemployable.  A March 2001 VA 
joints examination noted a "questionable effort" on the 
part of the veteran on range of motion testing.  Further, the 
psychiatric examiner opined that the veteran's multiple 
physical disorders, but not his service-connected psychiatric 
one, rendered him unemployable.  The statement is incomplete, 
since the veteran is service-connected for a left knee 
disorder.  Moreover, non-service-connected physical 
disabilities include: prostate malignancy, with urinary 
incontinence; hypertension; cephalgia; possible tuberculosis; 
arteriosclerotic heart disease (ASHD), with cardiomyopathy 
and atrial fibrillation; diabetes mellitus; encephalopathy; 
obesity; and chronic obstructive pulmonary disease (COPD).  

In Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994), the Court specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disabilities alone 
have on his ability to work.  Friscia, at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).  Also, the Court has held that when it 
is claimed that service-connected disabilities prevent a 
veteran from obtaining and retaining substantially gainful 
employment, the examining physician should address the extent 
of functional and industrial impairment which results solely 
from the veteran's service-connected disabilities.  Gary v. 
Brown, 7 Vet. App. 229 (1994). Thus, additional VA 
examination is needed to determine whether the veteran is 
totally unemployable due to service-connected disabilities, 
apart from his many non-service-connected disabilities.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of and all VA and/or 
private care providers who have treated 
him for any psychiatric disorder, to 
include anxiety, and PTSD symptoms, as 
well as any disorder of the left knee, 
including osteoarthritis of multiple 
joints, from September 1998 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from September 
1998 to the present--if not already of 
record, as identified by the veteran.  
(As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.)  

2.  The RO should also contact the 
veteran and his representative and 
provide written notice of the provisions 
of VCAA which are applicable to the 
claims on appeal.  The veteran should be 
provided an adequate time in which to 
respond the VCAA notice.  

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
orthopedic examination of the left knee 
(as well as a psychiatric examination if 
deemed necessary at the RO) to ascertain 
the severity of symptoms of service-
connected residuals of a shell fragment 
wound of the left knee, to include 
whether these residuals include traumatic 
arthritis, or any osteoarthritis of the 
left knee, and whether or not any left 
knee traumatic arthritic or 
osteoarthritic symptoms are 
distinguishable, and to what extent, if 
they are.  

The VA orthopedic examiner must identify 
all symptoms and residuals of his 
service-connected left knee disability, 
separate and apart from any non-service-
connected disorders of the left knee, 
including multiple joint osteoarthritis, 
if found on examination.  All necessary 
studies should be obtained, including x-
ray studies of the left knee.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veteran's case.  

Specific joint difficulties such as the 
existence, if any, of traumatic 
arthritis, or other impairment, should be 
noted, and the examiner should state 
whether such difficulties are a part of 
service-connected disorder.  A complete 
range of motion study should be conducted 
for the left knee, with clear notation as 
to whether or not the veteran is 
cooperating in the range of motion 
testing, whether or not any cane(s) or 
walker(s) are VA issued or medically 
necessary, and whether or not symptoms 
are supported by objective findings.  

All related complaints should be recorded 
in full.  The examiner should obtain a 
detailed history regarding any painful or 
weakened movement, excess fatigability 
with use, incoordination, painful motion 
or pain with use of the left knee, 
including on walking, standing, climbing 
or descending stairs, and determine 
whether the service-connected left knee 
disorder exhibits pain with use, weakened 
movement, excess fatigability or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of degrees of additional range of 
motion loss due to any pain with use, 
weakened movement, excess fatigability or 
incoordination.  

The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups, as well as 
the frequency of such flair-ups.  If this 
is not feasible, this should be so 
stated.  

4.  The veteran should be scheduled for a 
social and industrial survey in order to 
ascertain the impact of the veteran's 
service-connected disabilities on his 
daily functioning and ability to obtain 
and maintain employment, exclusive of his 
age.  The scope of this survey should 
also include notation of non-service-
connected disabilities, as detailed 
earlier in this document, as well as any 
and all recent employment and attempts to 
obtain or pursue an occupation.  The 
social worker should set forth all 
findings, and the reasons and bases 
therefor in legible narrative form.  A 
copy of this Remand must be made 
available to the social worker prior to 
his or her interview.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
service-connected anxiety disorder, with 
some symptoms of post-traumatic stress, 
currently rated as 50 percent disabling, 
entitlement to an increased rating for a 
shell fragment wound of the left knee, 
with related traumatic arthritis, 
currently evaluated as 10 percent 
disabling, and entitlement to a total 
rating for compensation purposes based on 
individual unemployability due to 
service-connected disability.  If any 
decision, in whole or in part, remains 
adverse to the veteran, he and his 
representative should be provided a SSOC, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

